Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments with respect to the restriction requirement filed 4/8/2021 are persuasive.  The restriction requirement mailed 2/24/2021 is hereby withdrawn.  Claims 1-13 are examined.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 ends with “; and” and should end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ficklscherer et al. (US 2014/0103884).
Regarding claim 1, Ficklscherer discloses a method of actively controlling torsional resonance (paragraph 20) of a rotating shaft (24) of an engine (10), the shaft having a rotational 
measuring the rotational velocity of the shaft (202 and further described in paragraph 20); 
extracting the oscillatory term from the measured rotational velocity (210 and paragraph 36); and 
on the basis of the extracted oscillatory term, applying a torque component to the shaft (204 and 206), the torque component being modulated at the same frequency as the torsional 10resonance to counteract the torsional resonance (paragraph 29).  
Regarding claim 2, Ficklscherer discloses wherein: the measurement of the rotational velocity is performed at a frequency which is higher than the torsional resonance frequency of the shaft (Ficklscherer discloses separating the torsional resonance frequency from the rotational velocity; in order to do observe the oscillation the measurements must be taken more often than the frequency of the oscillation).
Regarding claim 3, Ficklscherer discloses wherein the extraction of the oscillatory term from 15the measured rotational velocity includes demodulating the measured rotational velocity (step 210 describes extracting, i.e. demodulating, the resonant component, i.e. oscillatory term, from the turbine speed signal, i.e. measured rotational velocity).  
Regarding claim 4, Ficklscherer discloses wherein the counteracting torque component is applied to the shaft by modulating a flow rate of fuel to the engine (paragraph 20 describes modulating the fuel flow to damp the torsional oscillations).  
Regarding claim 7, Ficklscherer discloses a system for reducing torsional resonance (paragraph 20) of a rotating shaft (24) of an engine (Figure 1), the shaft having a rotational velocity characterised by a low frequency, rotational velocity term and a high frequency, oscillatory term superimposed on the low frequency term(paragraph 25 describes filtering the velocity into the resonant component, i.e. high frequency oscillatory term, from the velocity, i.e. low frequency rotational velocity), the 5oscillatory term being caused by torsional resonance (paragraph 25), the system including: 
a device (42) for measuring the rotational velocity of the shaft (paragraph 20); and  19 
a control unit (FADEC described in paragraph 21) for: extracting the oscillatory term from the measured rotational velocity (210 and paragraph 36); and, on the basis of the extracted oscillatory term, issuing a command to apply a torque component to the shaft (204 and 206), the torque component being modulated at the same frequency as the torsional resonance to counteract the torsional resonance (paragraph 29).  
Regarding claim 9, Ficklscherer discloses wherein: 
the measurement of the rotational velocity by the device is performed at a frequency which is higher than the torsional resonance frequency of the shaft (Ficklscherer discloses separating the torsional resonance frequency from the rotational velocity; in order to do observe the oscillation the measurements must be taken more often than the frequency of the oscillation); and  
15the extraction of the oscillatory term from the measured rotational velocity by the control unit includes filtering the measured rotational velocity within a frequency range including the torsional resonance frequency (in order to filter out the torsional resonance frequency, the frequency range must necessarily include the torsional resonance frequency).  
Regarding claim 10, Ficklscherer discloses wherein: the command issued by the control unit is to modulate a flow rate of fuel to the 20engine to apply the counteracting torque component to the shaft (paragraph 20 describes modulating the fuel flow to damp the torsional oscillations); and 
the system further includes an engine fuel control system which receives and implements the command (paragraph 21 describes the FADEC controlling the operation of the engine 10 including modulating the fuel flow).  
Regarding claim 13, Ficklscherer discloses a gas turbine engine (10) having the system for reducing torsional resonance according to claim 7 (see rejection of claim 7 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ficklscherer in view of Stickler et al. (US 5,349,811).
Regarding claim 5, Ficklscherer discloses wherein: the engine has an engine fuel control system which generates a fuel flow demand 20signal for the engine (paragraph 21 describes a FADEC which modulates the fuel flow to the engine) in response to an acceleration demand signal and a steady state fuel flow requirement (paragraph 21 describes control of the acceleration and steady state for controlling the operation of the engine).

Stickler teaches the modulation of the flow rate of fuel to the engine is performed by frequency modulating the fuel flow demand signal (col. 6, ll. 49-51).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ficklscherer’s invention to include the modulation of the flow rate of fuel to the engine is performed by frequency modulating the fuel flow demand signal in order to improve NOx emissions as suggested and taught by Stickler in col. 6, ll. 49-53.
Regarding claim 11, Ficklscherer discloses wherein: the engine fuel control system generates a fuel flow demand 20signal for the engine (paragraph 21 describes a FADEC which modulates the fuel flow to the engine) in response to an acceleration demand signal and a steady state fuel flow requirement (paragraph 21 describes control of the acceleration and steady state for controlling the operation of the engine).
Ficklscherer is silent on the command is implemented in the engine fuel control system by frequency modulating the fuel flow demand signal.  
Stickler teaches the command is implemented in the engine fuel control system by frequency modulating the fuel flow demand signal (col. 6, ll. 49-51).   
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ficklscherer’s invention to include the command is implemented in the engine fuel control system by frequency modulating the fuel flow demand signal in order to improve NOx emissions as suggested and taught by Stickler in col. 6, ll. 49-53.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ficklscherer in view of Ullyott et al. (US 2008/0276620).
Regarding claim 6, Ficklscherer discloses all the essential features of the claimed invention except wherein the counteracting torque component is 25applied to the shaft by an electric motor.  
Ullyott teaches wherein the counteracting torque component is 25applied to the shaft by an electric motor (paragraph 4 describes using an electric motor to change the rotational speed of the shaft).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ficklscherer’s invention to include wherein the counteracting torque component is 25applied to the shaft by an electric motor in order to avoid rotor dynamic modes at a low weight and cost as suggested and taught by Ullyott in paragraph 2.
Regarding claim 12, Ficklscherer discloses all the essential features of the claimed invention except an electric motor operatively connected to the shaft to apply a torque thereto, the electric motor receiving and 30implementing the command.  
Ullyott teaches an electric motor (paragraph 4 describes using an electric motor to change the rotational speed of the shaft) operatively connected to the shaft to apply a torque thereto (paragraph 3 describes the electric motor attached to a turbine shaft and accelerating the speed of 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ficklscherer’s invention to include an electric motor operatively connected to the shaft to apply a torque thereto, the electric motor receiving and 30implementing the command in order to avoid rotor dynamic modes at a low weight and cost as suggested and taught by Ullyott in paragraph 2.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ficklscherer in view of Palmer et al. (US 2009/0177433).
Regarding claim 8, Ficklscherer discloses all the essential features of the claimed invention except wherein the device for measuring the rotational velocity of the shaft comprises: a phonic wheel which is mounted coaxially to the shaft for rotation therewith, the phonic wheel having a circumferential row of detectable features; and a sensor configured to detect the passage of the row of detectable features by 10generating an alternating measurement signal having a frequency which is a multiple of the rotational frequency of the shaft.  
Palmer teaches 5


wherein the device for measuring the rotational velocity of the shaft comprises: 
a phonic wheel (paragraph 3 describes a phonic wheel directly mounted on the shaft) which is mounted coaxially to the shaft (4) for rotation therewith, the phonic wheel having a circumferential row of detectable features (paragraph 149 describes a row of teeth arranged along the phonic wheel); and 

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ficklscherer’s invention to include wherein the device for measuring the rotational velocity of the shaft comprises: a phonic wheel which is mounted coaxially to the shaft for rotation therewith, the phonic wheel having a circumferential row of detectable features; and a sensor configured to detect the passage of the row of detectable features by 10generating an alternating measurement signal having a frequency which is a multiple of the rotational frequency of the shaft in order to quickly and accurately determine the rotational speed of a gas turbine shaft as suggested and taught by Palmer in the Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/Examiner, Art Unit 3741